DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
Priority
Application 16/822106 is filed on 03/18/2020.Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed for patent Application No. EP19305364.2 filed on 03/22/2019.

Response to Amendment
This office action is in response to the amendments submitted on 08/31/2022. It is a non-final action based on further search and consideration and based on the provided arguments. Wherein claims 16,24,26,28 and 30 are amended and examined. Claims 1-15 ,17-18 are canceled.

	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 19-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended Claim 16 recites – “wherein the fatigue indicator is located on a protected area of the hydraulic unit that experiences strain or stress to a lesser degree than the local maximum at the specific location, the protected area”
	According to page 7 in specification – “In particular, the hydraulic unit comprises also other surfaces, called protected surfaces. So-called protected surfaces may either be surfaces that get wet by a portion of the stream of water, which flow rate is lower than in the hydraulic channel, for example the internal
surface of the hub. Alternatively, so-called protected surfaces may be surfaces that
remain dry, for example on the external surface of the penstock.”
	There is mention of flow rate being lower in protected area. However, there is not enough support for the statement “on a protected area of the hydraulic unit that experiences strain or stress to a lesser degree than the local maximum”
	Thus, claim 1 is rejected. Independent claim 30 is rejected for similar reason.
Dependent claims 19-29 being dependent on a rejected base claim are rejected too.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16,19–22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over by Dengfeng et al. (CN 108590918A), (hereinafter Dengfeng)  in view of Beisel (CA 2995687) (hereinafter Beisel)  and further in view of  Archer (US 4502337) (hereinafter Archer) .
Regarding Claim 16 Dengfeng teaches a method for detecting a fatigue undergone on at least one specific location of a hydraulic unit (Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery This application is a 371 of PCT/JP2018/038719 10/17/2018, and two timers; Each of the strain gauges  is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location of hydraulic unit ) , and the strain signal at the measuring point position of the rotating blade is collected and transmitted to the strain (i.e. fatigue by cumulative stress)  collecting instrument through a signal line.”), where  the fatigue is a local maximum at the specific location (Page 7, Section 2.2, and line 3-7, “Usually, according to the finite element stress calculation and analysis results, the location where the maximum stress may occur or the location of the crack is placed. If the theoretical analysis is difficult, it may be based on the part of the actual experience where the principal stress may occur.” According to page 12, section 3.2. Maximum average strain value for measured blade (i.e. specific location) is 87 microsecond), comprising remotely querying at least one fatigue indicator via a wired or wireless connection (Page 9, Section 1.2.2., “During the test, the test device was installed on the top of the main shaft of the unit. During the test, the output signal of the rotating component resistance strain gauge (i.e. fatigue indicator) was collected by wireless remote start and stop strain (i.e. remotely queried)”), fatigue detected by the fatigue indicator at the area correlates to the local maximum fatigue (Page 7, Section 2.2, and line 3-7, “Usually, according to the finite element stress calculation and analysis results, the location where the maximum stress may occur or the location of the crack is placed. If the theoretical analysis is difficult, it may be based on the part of the actual experience where the principal stress may occur.” According to page 12, section 3.2. Maximum average strain value for measured blade (i.e. specific location) is 87 microsecond).
	Dengfeng is silent with regards to wherein the fatigue indicator is located on a protected area that experiences strain or stress to a lesser degree than the local maximum at the specific location, the protected area spaced from the specific location so that in operation of the hydraulic unit, the fatigue indicator is isolated from a driving stream of water or air circulating through the hydraulic unit and is isolated from the local maximum fatigue, the method further comprising calibrating the fatigue indicator to translate the strain or stress detected at the protected area into a physical parameter of a total accumulation over time of the local maximum fatigue at the specific location thereby providing a signal that the local maximum fatigue exceeded a threshold value.
	Beisel teaches wherein the fatigue indicator is located on a protected area that experiences strain or stress to a lesser degree than the local maximum at the specific location, the protected area spaced from the specific location so that in operation of the hydraulic unit, the fatigue indicator is isolated from a driving stream of water or air circulating through the hydraulic unit (Abstract, Fig 2. “Strain sensor 204” reads on fatigue indicator which is separate from fluid and in a protective area. According to Fig 1 the strain gauge is spaced from specific location of pump and fluid. Also based on Para 0015, “In this manner, an additional stress concentration is not added to the pressure pump in the form of a hole or other breach of the pressure pump to access an interior of the fluid end. Eliminating or not including additional stress concentration (i.e. lesser stress) caused by a breach of the pressure pump may extend the fatigue life of the pressure pump.” As the strain sensor (i.e. Fatigue indicator) is located in separate area so it is definitely not impacted by water flow and getting lesser stress and strain created by hydraulic activity. Also, above paragraph already showing additional strain is not there i.e. lesser degree.) and is isolated from the local maximum fatigue (Para [0015], “the strain gauge may be positioned on the external (i.e. isolated) surface of the pressure pump”. Also based on Para [0032], “The discontinuities may be present when the strain signal 500 shows a sudden increase (i.e. maximum fatigue) or decrease in value corresponding to the actuation of the valves 116, 118”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a protective area for the fatigue indicator as taught by Beisel into the fatigue measurement system of Dengfeng since this is applied to a fatigue measurement system. Therefore, this protected placement of strain gauge will facilitate less wear and tear of the gauge and make the operation smooth (Beisel, Abstract, Fig 2). 
	The combination of Beisel and Dengfeng is silent with regards to the method further comprising calibrating the fatigue indicator to translate the strain or stress detected at the protected area into a physical parameter of a total accumulation over time of the local maximum fatigue at the specific location thereby providing a signal that the local maximum fatigue exceeded a threshold value.
	 Archer teaches the method further comprising calibrating the fatigue indicator (COL 2, line 8-10, “It is advantageous to dispose on the same piece to be monitored several fatigue damage indicators calibrated for different fatigues (i.e. sensitive to fatigue)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the fatigue indicator is calibrated as taught by Archer into the fatigue measurement system of Dengfeng since this is applied to fatigue indicator. Therefore, this technique fatigue indicator calibration would facilitate to optimize indicators performance based on different fatigue level and ensure reliable measurement (Archer, Col 2, line 8-15).
Beisel further teaches translate the strain or stress detected at the protected area into a physical parameter of a total accumulation over time of the local maximum fatigue at the specific location (Para 0034 – “strain in the chamber 106 over an amount of time (i.e. accumulation over time)) thereby providing a signal that the local maximum fatigue exceeded a threshold value (Para 32, “In one example, the strain in the chamber 106 may be isolated to the fluid in the chamber 106 when the suction valve 116 is closed. The isolation of the strain may cause the strain in the chamber 106 to load up until the discharge valve 118 is opened. When the discharge valve 118 is opened, the strain may level (i.e. strain compared to threshold) until the discharge valve 118 is closed, at which point the strain may unload until the suction valve 116 is reopened. The discontinuities may be present when the strain signal 500 shows a sudden increase or decrease in value (i.e. comparison of strain value with a level or threshold to check the limit is above maximum or not) corresponding to the actuation of the valves 116, 118”).
 	
Regarding Claim 19, the combination of Dengfeng, Beisel and Archer teaches limitations of claim 16.
Dengfeng is silent with regards to wherein the protected area a dry surface of the hydraulic unit.
          Beisel further teaches wherein the protected area is a dry surface of the hydraulic unit (Abstract, Fig 2 shows strain sensor is in a protected chamber 200 and away from fluid 104 i.e. dry).
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a protective area for the fatigue indicator as taught by Beisel into the fatigue measurement system of Dengfeng since this is applied to a fatigue measurement system. Therefore, this protected placement of strain gauge will facilitate less wear and tear of the gauge and make the operation smooth (Beisel, Abstract, Fig 2).

Regarding Claim 20, the combination of Dengfeng, Beisel and Archer teaches limitations of claim 16.
          Dengfeng further teaches wherein the protected area a wet surface of the hydraulic unit (Fig 2(b), point 7-8, Page 9, Section 1.2.1, line 4-5, “the resistance strain gauges SG7 and SG8 (i.e. fatigue indicator) are respectively mounted on the front and back sides of the blade water (i.e. watered surface of hydraulic unit) outlet near the lower ring”).

Regarding Claim 21, the combination of Dengfeng, Beisel and Archer teaches limitations of claim 16.
          Dengfeng  further teaches wherein the hydraulic unit comprises at least one component chosen among a hydraulic machine (Abstract, line 10-11, “The on-board dynamic stress testing device and the method can be widely applied to development and safe stable operation of a water turbine (i.e. hydraulic machine)), a water or air circuit and valves, or a rotating electrical machine, and wherein the specific location is located on the component (Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery, and two timers; Each of the strain gauges (i.e. fatigue indicator ) is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location is located on the component where the component is rotor blade ).

Regarding Claim 22, the combination of Dengfeng, Beisel and Archer teaches limitations of claim 16.
         Dengfeng further teaches wherein the hydraulic unit comprises a hydraulic machine (Abstract, last line, “The on-board dynamic stress testing device and the method can be widely applied to development and safe stable operation of a water turbine (hydraulic machine) provided with a runner (Abstract, line 1-4, “The invention relates to an on-board dynamic stress testing device and a method. The method is characterized by comprising the steps that 1, runner blades are subjected to inherent frequency testing, and the inherent frequencies of the runner blades are obtained; 2, the on-board dynamic stress testing device for conducting runner blade “) arranged to rotate around a rotation axis as soon as the hydraulic unit is in operation (Page 3, line 3-5, “The hardware technology is progressing slowly. This is mainly because the runner components are in a rotating state during the operation of the hydraulic unit”), the specific location being on the runner (Abstract, line 3-4, “the on-board dynamic stress testing device for conducting runner blade stress testing is determined and installed in the preset testing point position (i.e. specific location) on the runner blades”).

Regarding Claim 30, Dengfeng teaches a hydraulic unit, comprising a fatigue indicator configured for(Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery, and two timers; Each of the strain gauges  is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location of hydraulic unit ) , and the strain signal at the measuring point position of the rotating blade is collected and transmitted to the strain (i.e. fatigue by cumulative stress)  collecting instrument through a signal line.”) remotely queried via a wired or wireless connection (Page 9, Section 1.2.2., “During the test, the test device was installed on the top of the main shaft of the unit. During the test, the output signal of the rotating component resistance strain gauge (i.e. fatigue indicator) was collected by wireless remote start and stop strain (i.e. remotely queried)”), wherein the fatigue indicator sensitive to a local maximum (Page 7, Section 2.2, and line 3-7, “Usually, according to the finite element stress calculation and analysis results, the location where the maximum stress may occur or the location of the crack is placed. If the theoretical analysis is difficult, it may be based on the part of the actual experience where the principal stress may occur.” According to page 12, section 3.2. Maximum average strain value for measured blade (i.e. specific location) is 87 microsecond). 
	 fatigue undergone on at least one  specific location of hydraulic unit (Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery, and two timers; Each of the strain gauges (i.e. fatigue indicator ) is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location ) , and the strain signal at the measuring point position of the rotating blade is collected and transmitted to the strain (i.e. fatigue)  collecting instrument through a signal line”),
	 fatigue detected by the fatigue indicator at the area correlates to the local maximum fatigue (Page 7, Section 2.2, and line 3-7, “Usually, according to the finite element stress calculation and analysis results, the location where the maximum stress may occur or the location of the crack is placed. If the theoretical analysis is difficult, it may be based on the part of the actual experience where the principal stress may occur.” According to page 12, section 3.2. Maximum average strain value for measured blade (i.e. specific location) is 87 microsecond).
	Dengfeng is silent with regards to wherein the fatigue indicator is located on a protected area that experiences strain or stress to a lesser degree than the local maximum at the specific location, the protected area spaced from the specific location so that in operation of the hydraulic unit, the fatigue indicator is isolated from a driving stream of water or air circulating through the hydraulic unit and is isolated from the local maximum fatigue; the fatigue indicator configured to detect the stress or strain at the protected area and the fatigue indicator calibrated to translate the strain or stress detected at the protected area into a physical parameter of a total accumulation over time of the local maximum fatigue at the specific location thereby providing a signal that the local maximum fatigue exceeded a threshold value.
	Beisel teaches wherein the fatigue indicator is located on a protected area that experiences strain or stress to a lesser degree than the local maximum at the specific location, the protected area spaced from the specific location so that in operation of the hydraulic unit, the fatigue indicator is isolated from a driving stream of water or air circulating through the hydraulic unit (Abstract, Fig 2. “Strain sensor 204” reads on fatigue indicator which is separate from fluid and in a protective area. According to Fig2 the strain gauge is spaced from specific location of pump and fluid. Also based on Para 0015, “In this manner, an additional stress concentration is not added to the pressure pump in the form of a hole or other breach of the pressure pump to access an interior of the fluid end. Eliminating or not including additional stress concentration (i.e. lesser stress) caused by a breach of the pressure pump may extend the fatigue life of the pressure pump.” As the strain sensor (i.e. Fatigue indicator) is located in separate area so it is definitely not impacted by water flow and getting lesser stress and strain created by hydraulic activity. Also, above paragraph already showing additional strain is not there i.e. lesser degree.) is isolated from the local maximum fatigue; the fatigue indicator configured to detect fatigue at the protected area (Para [0015], “the strain gauge may be positioned on the external (i.e. isolated) surface of the pressure pump”. Also based on Para [0032], “The discontinuities may be present when the strain signal 500 shows a sudden increase (i.e. maximum fatigue) or decrease in value corresponding to the actuation of the valves 116, 118”).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a protective area for the fatigue indicator as taught by Beisel into the fatigue measurement system of Dengfeng since this is applied to fatigue measurement system. Therefore, this protected placement of strain gauge will facilitate less wear and tear of the gauge and make the operation smooth (Beisel, Abstract, Fig 2).
         The combination of Beisel and Dengfeng is silent with regards to wherein the fatigue indicator is calibrated to translate the strain or stress detected at the protected area into a physical parameter of a total accumulation over time of the local maximum fatigue at the specific location thereby providing a signal that the local maximum fatigue exceeded a threshold value.
	Archer teaches wherein the fatigue indicator is calibrated (COL 2, line 8-10, “It is advantageous to dispose on the same piece to be monitored several fatigue damage indicators calibrated for different fatigues (i.e. sensitive to fatigue)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the fatigue indicator is calibrated as taught by Archer into the fatigue measurement system of Dengfeng since this is applied to fatigue indicator. Therefore, this technique fatigue indicator calibration would facilitate to optimize indicators performance based on different fatigue level and ensure reliable measurement (Archer, Col 2, line 8-15).
Beisel further teaches translate the strain or stress detected at the protected area into a physical parameter of a total accumulation over time of the local maximum fatigue at the specific location (Para 0034 – “strain in the chamber 106 over an amount of time (i.e. accumulation over time)) thereby providing a signal that the local maximum fatigue exceeded a threshold value (Para 32, “In one example, the strain in the chamber 106 may be isolated to the fluid in the chamber 106 when the suction valve 116 is closed. The isolation of the strain may cause the strain in the chamber 106 to load up until the discharge valve 118 is opened. When the discharge valve 118 is opened, the strain may level (i.e. strain compared to threshold) until the discharge valve 118 is closed, at which point the strain may unload until the suction valve 116 is reopened. The discontinuities may be present when the strain signal 500 shows a sudden increase or decrease in value (i.e. comparison of strain value with a level or threshold to check the limit is above maximum or not) corresponding to the actuation of the valves 116, 118.”)
.
	

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over  Dengfeng in view of Beisel and further in view Archer and further in view of Huber (US 20060228215 A1) (hereinafter Huber).
Regarding claim 23 the combination of Dengfeng, Beisel and Archer teaches limitations of claim 16.
          The combination of Dengfeng ,Beisel, and Archer is silent with regards to wherein the runner comprises blades each blade having a pressure side and an opposite suction side and extending from an external surface of a hollow hub, the pressure side and the suction side of the blades forming a section of hydraulic surfaces, the hollow hub further comprising an internal surface opposite to the external surface, wherein the internal surface defines the protected area and the fatigue indicator is located on the internal surface of the hollow hub.
	Huber teaches wherein the runner (Fig 1 , element 20, Para[0017])  comprises blades  each blade (Fig 1 , element 38, Para[0018])   having a pressure side and an opposite suction side and extending from an external surface of a hollow hub, the pressure side and the suction side (Para[0020], “ The groove 46 is cut into and through the blade 38 so that the groove 46 extends between pressure and suction faces of the blade 38.”) of the blades forming a section of hydraulic surfaces, the hollow hub further comprising an internal surface opposite to the external surface (Fig1 , by point 24 is presented the hollow area with tow surface internal and external ), wherein the internal surface defines the protected area ( Para[0017], “Water flows from an inlet 14 of passageway 12 to an outlet 16 located at a lower elevation. The water passageway 12 passes through a Francis turbine 18 having a runner 20 and a draft tube 22. The runner 20 is secured by bolts 24 to a shaft 26 transmitting energy to a generator (not shown).” According to this explanation the water does not enter inside point 24 and so creates a protected area “) and the fatigue indicator is located on the internal surface of the hollow hub.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include detail structure of protected area as taught by Huber in view of Dengfeng and Beisel for the purpose of giving a structural description of protected area. Therefore, this specific structure and detail will facilitate to construct a hollow area which will better serve as a protected area.


    PNG
    media_image1.png
    909
    987
    media_image1.png
    Greyscale

	The combination is silent with regards to and the fatigue indicator is located on the internal surface of the hollow hub.
	However, Huber teaches a protected area where water does not pass through by the cavity indicated by 24 in Fig 1 (Check Para [0017]) and it just matches with figure 4A and 4 B of instant application. Therefore, it will be very obvious for any ordinary skill in the art to place the fatigue indicator in that protected area for the purpose of reliability of measurement and less wear and tear of the indicator.

Claims 24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over  Dengfeng in view of Beisel and further in view of Archer and further in view of Abe (US 6532825 B1) (hereinafter Abe).
Regarding claim 24, the combination of Dengfeng, Beisel and Archer teaches limitations of claim 16.
The combination of Dengfeng, Beisel and Archer is silent with regards to wherein physical parameter indication comprises an electrical parameter that changes as the total accumulation of the local maximum fatigue increases.
Abe teaches wherein physical parameter indication comprises an electrical parameter that changes as the total accumulation of the local maximum fatigue increases ( COL 3, line 62-66, “In this way, when a working load acting on a structural material of a bridge or the like causes a crack (i.e. fatigue) to propagate up to a predetermined threshold this can be visually confirmed or electrically detection (i.e. a variation of a physical parameter)  a crack gauge or a crack detection gauge or apparatus for an alarm or further detailed inspections.” Also, according to COL 4 and line 32-38, “The crack gauge 3 preferably determines the length of a crack in the indicator plate 2 more easily when placed perpendicularly to the propagation direction of a crack propagating from the tip 5A, and may be a strain gauge 6 or a parallel arrangement of electric resistance wires (i.e. resistance variation due to strain or fatigue is an example of variation of physical parameter). A fatigue crack is formed at an end of the tip 5A beforehand, as described below in FIGS. 2 and 3.” COL 5 line 1-15 also represents equations and relation between “strain variation range ∆ K” with length variation H which is also a physical parameter.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include converting fatigue damage to a electrical parameter as taught by Abe in view of Dengfeng for the purpose of quantifying the fatigue amount above a threshold .Therefore, this technique of  quantifying the fatigue amount for a critical point would help to create a warning sign ahead of time and help with prediction of future damage (Abe , Col 4).

Regarding claim 25 the combination of Dengfeng, Beisel, Archer and Abe teaches the limitations of claim 24. 
The combination of Dengfeng, Beisel and Archer is silent with regards to wherein the fatigue indicator comprises a plate having a top face on which is located a crack gauge.
Abe further teaches wherein the fatigue indicator comprises a plate having a top face on which is located a crack gauge (Fig 1, fatigue indicator -2, crack gauge -3, COL4, line 14-19, “FIG. 1 is a top and front views of the fatigue damage detection sensor comprising an indicator plate 2 (a sensor body), a crack gauge 3 “).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the fatigue indicator comprises a plate having a top face on which is located a crack gauge as taught by Abe in view of Dengfeng for the purpose of determining crack in the structure .Therefore, this process of having crack gauge in top face will facilitate the crack determination and effective length determination (COL 4, line 32-34).

Regarding claim 26 the combination of Dengfeng, Beisel, Archer and Abe teaches the limitations of claim 24.
	The combination of Dengfeng, Beisel and Archer is silent with regards wherein the plate comprises a pre- initiated crack that is designed to propagate below the crack gauge as the total accumulation of the local maximum fatigue increases.
Abe further teaches wherein the plate comprises a pre- initiated crack that is designed to propagate below the crack gauge as the total accumulation of the local maximum fatigue increases (COL 2, line 12-19, “That is, the present invention focuses on a predetermined relationship between the length of the fatigue damage detection sensor and a required sensitivity or sensing accuracy (crack propagation rate) and attempts to increase the mean stress beforehand by applying this relationship, forming a fatigue pre-crack (i.e. pre-initiated crack) in the fatigue damage detection sensor beforehand, leveling or relieving a residual stress, and applying an initial stress prior to mounting”. COL3, line 29-33, “In particular, based on the proportionality of the crack propagation rate da/dN to H1'5, the fatigue damage detection sensor according to this first invention can adjust the crack propagation rate da/dN to control a required sensitivity(i.e. threshold ) .Also according to COL 3, line 61-64, “In this way, when a working load acting on a structural material of a bridge or the like causes a crack to propagate up to a predetermined threshold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the plate comprises a pre- initiated crack that is designed to propagate below the crack gauge as soon as the predetermined threshold of fatigue damage is reached as taught by Abe in view of Dengfeng for the purpose of stable crack propagation .Therefore, this process of having pre-crack  would facilitate a stable crack propagation behavior by increasing the mean stress beforehand ( Abe ,COL 8, line 44-49).

Regarding claim 29 the combination of Dengfeng, Beisel, Archer and Abe teaches the limitations of claim 24.
Dengfeng further teaches collection of parameters by a data acquisition system via a wireless connection (Page 9, Section 1.2.2, line 3-5, “During the test, the output signal (i.e. parameter) of the rotating component resistance strain gauge was collected by wireless remote start and stop strain signal acquisition instrument. And record, the collected signal is simultaneously transmitted to the computer through the digital radio station for real-time display of the signal.”)
Dengfeng is silent with regards to the variation of the physical parameter.
	Abe teaches the variation of the physical parameter (COL 3, line 62-66, “In this way, when a working load acting on a structural material of a bridge or the like causes a crack (i.e. fatigue) to propagate up to a predetermined threshold this can be visually confirmed or electrically detection (i.e. a variation of a physical parameter) a crack gauge or a crack detection gauge or apparatus for an alarm or further detailed inspections.” Also, according to COL 4 and line 32-38, “The crack gauge 3 preferably determines the length of a crack in the indicator plate 2 more easily when placed perpendicularly to the propagation direction of a crack propagating from the tip 5A, and may be a strain gauge 6 or a parallel arrangement of electric resistance wires (i.e. resistance variation due to strain or fatigue is an example of variation of physical parameter). A fatigue crack is formed at an end of the tip 5A beforehand, as described below in FIGS. 2 and 3.” COL 5 line 1-15 also represents equations and relation between “strain variation range ∆ K” with length variation H which is also a physical parameter.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the variation of the physical parameter as taught by Abe in view of Dengfeng for the purpose of transforming strain or fatigue data into a physical parameter. Therefore, this process of having pre-crack would facilitate quantifying fatigue into a measurable physical parameter which can be easily used to generate any alert or warning signal.

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over  Dengfeng in view of Beisel and further in view of Archer and further in view of Abe and further in view of Kyowa (KV series crack gauge summary, October 07,2014) (hereinafter Kyowa).
Regarding claim 27 the combination of Dengfeng, Beisel, Archer and Abe teaches the limitation of claim 26. 
	Dengfeng is silent with regards to wherein the crack gauge comprises an electrical resistance made of conductive wires arranged perpendicularly to a first direction on the top face and designed to selectively break depending on a magnitude of the fatigue causing the propagation of the pre-initiated crack.
	Kyowa teaches wherein the crack gauge comprises an electrical resistance made of conductive wires arranged perpendicularly to a first direction on the top face and designed to selectively break depending on a magnitude of the fatigue causing the propagation of the pre-initiated crack (Check summary and features,” Progress and propagation of crack are electrically obtained. Moreover, the figure in the prior art, matches with Fig 7 of instant application).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the crack gauge comprises an electrical resistance made of conductive wires arranged perpendicularly to a first direction on the top face and designed to selectively break depending on a magnitude of the fatigue causing the propagation of the pre-initiated crack as taught by Kyowa into the fatigue measurement system of Dengfeng since this is applied to fatigue indicator. Therefore, this technique of controlled crack propagation and transforming that to an electrical signal would help with the proper fatigue measurement (Kyowa, summary and feature).
Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over  Dengfeng in view of Beisel and further in view of Archer and further in view of Abe and further in view of  Archer (US 4409841) (hereinafter Archer’41).
Regarding claim 28 the combination of Dengfeng, Beisel, Archer and Abe teaches the limitations of claim 24.
	The combination of Dengfeng, Beisel, Archer and Abe is silent with regards to wherein the at least one fatigue indicator comprises a central section connecting two lateral sections, the central section being designed to break as soon as the predetermined threshold of the fatigue is reached.
	Archer’41 teaches wherein the at least one fatigue indicator comprises a central section connecting two lateral sections (Fig 9, central section 5 and two lateral sections 1a and 1b. This figure matches with Fig 8 of instant application which is claimed in this claim), 


    PNG
    media_image2.png
    702
    691
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the at least one fatigue indicator comprises a central section connecting two lateral sections, the central section being designed to break as soon as the predetermined threshold of the fatigue is reached as taught by Archer’41 in view of Dengfeng and Abe for the purpose of portraying a different arrangement of fatigue indicator .Therefore, this special structure of fatigue damage indicator which can readily be incorporated in a part or structure liable to be subjected to repeated stresses or secured on such a part or structure and which enables instant knowledge that a predetermined fatigue stress has been reached.
	Archer’41 does not explicitly teaches the central section being designed to break as soon as the predetermined threshold of the fatigue is reached
	 However, Archer ’41 teaches - in FIG. 9, an elongated hoisting ring 13 is provided at its ends with two attachment points 14a, 14b. The fatigue damage indicator is disposed within the ring, its members 1a and 1 b (i.e. lateral section) which are aligned in the longitudinal direction of the ring, are connected at the internal periphery of the ring (i.e. central section). When the ring is placed in tension, through the intermediary of the securing points 14a. 14b (or in compression), the two members 1a and 1 b become further spaced apart (or approach one another). According to COL 1, line 36-41, “It is a further object of the invention to provide a fatigue damage indicator which can readily be incorporated in a part or structure liable to be subjected to repeated stresses or secured on such a part or structure and which enables instant knowledge that a predetermined fatigue (i.e. threshold) stress has been reached (COL 5, line 14-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to interpret the “further spaced apart “situation as described above to be interpreted as a “brake of central portion” because at one point two members in central point will not be connected any more. Therefore, this special structure of fatigue damage indicator which can brake by certain fatigue level will indicate the threshold point of fatigue.

Prior Art
	The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
	Schoess (US 7,908,928 B2) –This art teaches monitoring of A monitoring system is provided, which may include a structural component configured to undergo mechanical loading and a wireless node attached to the structural component. The node may include a strain sensing device configured to measure strain experienced by the structural component at the location of the node.	

Response to Arguments
Applicant's arguments filed on 08/31/2022 have been fully considered.
With regards to “Claim rejection 112(a)” the arguments are persuasive. The amended limitation resolves the issues for claim 16 and 30. However the amended limitation raises new issues as presented in rejection portion.
With regards to remarks about art rejection, the arguments are not persuasive. Below is examiners explanation.
	 Applicant argues – “The “test device” of Dengfeng ‘918 referred to in the Office Action as being located on the spindle is not the strain gauge, but “signal acquisition instalment’" (electronics connected to the strain gauges), as explained at page 3 of the reference. Thus, Dengfeng ‘918 dearly teaches to locate the strain gauges directly at the site of the local maximum fatigue. In fact, Dengfeng (918 goes into great detail as to how to determine these locations for subsequent placement of the strain gauges.”
	Examiner respectfully disagree for following reason -
	Dengfeng ‘918 teaches in page 3 – “In order to achieve the above object, the present invention adopts the following technical solution: an airborne load stress device, which comprises: a plurality of strain gauges, a strain collector, a digital radio station, a removable memory card, a battery, and two timers;”
So, the prior art clearly teaches the presence of “strain gauge”.
	Applicant further argues- “In addition, there is no disclosure or suggestion in Dengfeng ‘918 that the strain gauges are configured to provide a physical parameter indication of a totaI accumulation over time of the local maximum fatigue at the specific location It appears that the strain gauges and signal acquisition instruments provide a continuous, instantaneous measurement of strain. Even if these values are “accumulated” downstream via a processor, this does not satisfy the requirement that the strain gauge itself generates a physical parameter signal indicative of total accumulation of the local maximum fatigue.”
Examiner respectfully disagree for following reason -Any value collected over time is the accumulation. The prior art of Beisel already teaches that in paragraph 0034. This prior art also shows that the levels are increasing and decreasing for strain.
Based on above discussion the rejection is maintained.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2857



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        11/4/2022